 

CAREVIEW COMMUNICATIONS, INC. 8-K [crvw-8k_021020.htm]

EXHIBIT 10.43

 

 



Execution Version

 



 



THIRTEENTH AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT

 

This THIRTEENTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT, dated as of
February 6, 2020 (this “Amendment”), is made by and among CAREVIEW
COMMUNICATIONS, INC., a Nevada corporation (the “Company”), each Existing
Investor (as defined below) who is identified as an investor on Annex I attached
hereto (the “Investors”), the HealthCor Parties (as defined below), and such
additional Existing Investors as, together with the HealthCor Parties and the
Investors (collectively, the “Majority Investors”), are holders of at least a
majority of the shares of Common Stock issued or issuable (on an as converted
basis) upon conversion of the Notes and Warrants.

 

WITNESSETH:

 

WHEREAS, the Company, HealthCor Partners Fund, L.P. (“HealthCor Partners”),
HealthCor Hybrid Offshore Master Fund, L.P. (“HealthCor Hybrid” and, together
with HealthCor Partners, the “HealthCor Parties”) and certain additional
investors that purchased additional Notes and additional Warrants on February
17, 2015 (the “2015 Investors”), additional Notes and additional Warrants on
February 23, 2018 (the “February 2018 Investors”), additional Notes on July 13,
2018 (the “July 2018 Investors”) and additional Notes on May 15, 2019 (the
“2019 Investor” and, together with the 2015 Investors, the February 2018
Investors, the July 2018 Investors and the HealthCor Parties, the “Existing
Investors”) are parties to that certain Note and Warrant Purchase Agreement,
dated as of April 21, 2011 (as amended from time to time, including without
limitation pursuant to that certain Note and Warrant Amendment Agreement dated
December 30, 2011, that certain Second Amendment to Note and Warrant Purchase
Agreement dated January 31, 2012, that certain Third Amendment to Note and
Warrant Purchase Agreement dated August 20, 2013, that certain Fourth Amendment
to Note and Warrant Purchase Agreement dated January 16, 2014, that certain
Fifth Amendment to Note and Warrant Purchase Agreement dated December 15, 2014,
that certain Sixth Amendment to Note and Warrant Purchase Agreement dated March
31, 2015, that certain Seventh Amendment to Note and Warrant Purchase Agreement
dated June 26, 2015, that certain Eighth Amendment to Note and Warrant Purchase
Agreement dated February 23, 2018, that certain Ninth Amendment to Note and
Warrant Purchase Agreement dated July 10, 2018, that certain Tenth Amendment to
Note and Warrant Purchase Agreement dated July 13, 2018, that certain Eleventh
Amendment to Note and Warrant Purchase Agreement dated March 27, 2019 and that
certain Twelfth Amendment to Note and Warrant Purchase Agreement dated May 15,
2019, the “Purchase Agreement”); 

 

WHEREAS, as contemplated by the Purchase Agreement, the Company issued and sold
(a) $20,000,000 initial principal amount of Notes (the “2011 Notes”) and
Warrants to purchase 11,782,859 shares of Common Stock (the “2011 Warrants”) to
the HealthCor Parties on April 21, 2011, (b) $5,000,000 initial principal amount
of Supplemental Closing Notes (the “2012 Notes”) to the HealthCor Parties on
January 31, 2012, (c) $5,000,000 initial principal amount of 2014 Supplemental
Closing Notes and 2014 Supplemental Warrants to purchase 4,000,000 shares of
Common Stock to the HealthCor Parties on January 16, 2014, (d) $6,000,000
initial principal amount of Fifth Amendment Supplemental Closing Notes and Fifth
Amendment Supplemental Warrants to purchase 3,692,308 shares of Common Stock to
HealthCor Partners and the 2015 Investors on February 17, 2015, (e) $2,050,000
initial principal amount of Eighth Amendment Supplemental Notes and Eighth
Amendment Supplemental Warrants to purchase 512,500 shares of Common Stock to
the February 2018 Investors on February 23, 2018, (f) $1,000,000 initial
principal amount of Tenth Amendment Supplemental Notes to the July 2018
Investors on July 13, 2018, and (g) $50,000 initial principal amount of Twelfth
Amendment Supplemental Notes to the 2019 Investor on May 15, 2019;

 



 

 

 

WHEREAS, pursuant to Section 7.9 of the Purchase Agreement and subject to the
terms and conditions contained herein, the parties hereto desire to amend the
Purchase Agreement as set forth herein for the purposes of, among other things,
providing for an additional investment in the Company by the Investors;

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated herein
and in the Purchase Agreement, additional Notes in the initial aggregate
principal amount of $100,000, with a conversion price per share equal to $0.01
(subject to adjustment as described therein) (the “Thirteenth Amendment
Supplemental Closing Notes”) on the later of February 6, 2020 or the
satisfaction of the closing conditions outlined herein (the “Thirteenth
Amendment Supplemental Closing Date”);

 

WHEREAS, pursuant to Section 7.9 of the Purchase Agreement and subject to the
terms and conditions contained herein, the Majority Investors desire to consent
pursuant to Section 6.12 of the Purchase Agreement to the Company’s issuance of
a warrant for the purchase of 1,000,000 shares of Common Stock, with an exercise
price per share equal to $0.01 (subject to adjustment as described therein), to
Dr. James R. Higgins in connection with his Additional Tranche Three Loan (as
defined in the PDL Credit Agreement) to the Company to be made pursuant to the
PDL Credit Agreement on or about the date hereof (the “Additional Tranche Three
Loan Warrant”); and

 

WHEREAS, the Company and the Investors are executing and delivering this
Amendment in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D, as promulgated by the Commission under the
Act.

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants contained herein and in the Purchase Agreement, which
represent integral components of the transactions contemplated hereby and
thereby and shall be fully enforceable by the parties hereto, and for other good
and valuable consideration, the receipt and sufficiency of which hereby
acknowledged, the Company, the Majority Investors and the Investors mutually
agree as follows:

 

1.            Definitions. Capitalized terms used in this Amendment but not
defined in this Amendment shall have the meanings ascribed to them in the
Purchase Agreement.

 



2 

 

 

2.            Amendment to Purchase Agreement. Section 1.3 of the Purchase
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Sale of Additional Securities. After the Closing, the Company may sell to the
Investors, on the same terms and conditions as those contained in this Agreement
(as amended from time to time), up to $19,200,000 in additional Notes and
Warrants to purchase an additional 8,204,808 shares of Common Stock, and (a) any
such additional Notes shall be included within the definition of “Notes” under
this Agreement; (b) any such additional Warrants shall be included within the
definition of “Warrants” under this Agreement; (c) any such additional Notes and
additional Warrants shall be included within the definition of “Closing
Securities” under this Agreement; (d) any shares of Common Stock issuable upon
conversion of any such additional Notes shall be included within the definition
of “Note Shares” under this Agreement; (e) any shares of Common Stock issuable
upon the exercise of any such additional Warrants shall be included within the
definition of “Warrant Shares” under this Agreement; and (f) any amendment or
joinder to this Agreement, the Notes, the Warrants, the Security Agreement, the
IP Security Agreement, the Registration Rights Agreement, the PDL Subordination
Agreement, the PDL Credit Agreement or any other documents contemplated or
necessitated hereby in order to further consummate the sale of any such
additional Notes and/or additional Warrants shall be included within the
definition of “Transaction Documents” under this Agreement. Any such additional
Notes shall be substantially in the form of the senior secured convertible note
attached hereto as Exhibit A, with such updates to the “Issuance Date”,
“Maturity Date”, “First Five Year Note Period”, “Conversion Price” and other
terms as shall be mutually acceptable to the Company and the Investors. Any such
additional Warrants shall be substantially in the form of common stock warrant
attached hereto attached hereto as Exhibit B, with such updates to the
“Expiration Date”, “Warrant Price” and other terms as shall be mutually
acceptable to the Company and the Investors.”

 

3.            Issuance of Thirteenth Amendment Supplemental Closing Notes.
Subject to the terms and conditions of this Amendment and the Purchase
Agreement, on the Thirteenth Amendment Supplemental Closing Date, each of the
Investors listed on Annex I shall severally, and not jointly, purchase from the
Company, and the Company shall sell and issue to each Investor, the Thirteenth
Amendment Supplemental Closing Notes in the respective amounts set forth
opposite each such Investor’s name on Annex I in exchange for a cash payment by
each such Investor of the amount set forth opposite such Investor’s name on
Annex I (the “Thirteenth Amendment Supplemental Purchase Price”). The Thirteenth
Amendment Supplemental Closing Notes shall be substantially in the form attached
hereto as Exhibit A-1. The closing of the purchase, sale and issuance of the
Thirteenth Amendment Supplemental Closing Notes (the “Thirteenth Amendment
Supplemental Closing”) shall take place on the Thirteenth Amendment Supplemental
Closing Date at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo PC,
One Financial Center, Boston, MA 02111, or at such other location as the Company
and the Investors shall mutually agree. At the Thirteenth Amendment Supplemental
Closing, the Company shall have satisfied the closing conditions set forth in
subsections (c), (e), (f) and (k) of Section 4.1 of the Purchase Agreement as of
the Thirteenth Amendment Supplemental Closing Date (for avoidance of doubt,
reading references to the “Closing Date” in such subsections to refer to the
Thirteenth Amendment Supplemental Closing Date) and shall deliver to the
Investors the Thirteenth Amendment Supplemental Closing Notes, each registered
in such name or names as the Investors may designate. On the Thirteenth
Amendment Supplemental Closing Date, the Investors shall deliver their
respective portion of the Thirteenth Amendment Supplemental Purchase Price to
the Company, payable by wire transfer in same day funds to an account specified
by the Company in writing. The Thirteenth Amendment Supplemental Closing Notes
shall be secured as and to the same extent as the other Notes issued pursuant to
the Purchase Agreement, as described in the Transaction Documents, including,
without limitation, the Security Agreement and IP Security Agreement.

 



3 

 

 

4.            Condition Precedent. The Thirteenth Amendment Supplemental Closing
shall be further conditioned upon the execution and delivery, as of the
Thirteenth Amendment Supplemental Closing, by the Company, CareView Texas, PDL
and the other parties thereto of the Sixth Amendment to Credit Agreement, in the
form attached as Exhibit B-1 hereto.

 

5.            Consent. The Majority Investors hereby consent, pursuant to
Section 6.12 and Section 7.9 of the Purchase Agreement, to the issuance by the
Company of the Additional Tranche Three Loan Warrant in the form attached as
Exhibit C-1.

 

6.            Bringdown of Investors’ Representations and Warranties. Each
Investor, severally and not jointly, represents and warrants to the Company that
the statements contained in Article 3 of the Purchase Agreement are true and
correct as of the Thirteenth Amendment Supplemental Closing Date as though made
as of the Thirteenth Amendment Supplemental Closing Date (for this purpose,
reading any reference to “Closing Securities” in such Article 3 to refer only to
the Thirteenth Amendment Supplemental Closing Notes).

 

7.            Form D and Blue Sky. The Company agrees to file a Form D with
respect to the Thirteenth Amendment Supplemental Closing Notes as required under
Regulation D and to provide a copy thereof to the Investors promptly after such
filing. The Company shall take such action as is necessary in order to obtain an
exemption for or to qualify the Thirteenth Amendment Supplemental Closing Notes
for sale to the Investors at the Thirteenth Amendment Supplemental Closing
pursuant to this Amendment under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of any such exemption or
qualification so taken to the Investors on or prior to the Thirteenth Amendment
Supplemental Closing Date promptly upon the request of any Investor.

 

8.            Acknowledgement and Undertaking by Company. The Company agrees and
acknowledges that the transactions described in this Amendment and the issuance
of the Thirteenth Amendment Supplemental Closing Notes and shares of Common
Stock upon exercise or conversion of the Thirteenth Amendment Supplemental
Closing Notes are intended to be exempt from Section 16(b) of the Exchange Act
to the maximum extent permitted by law including pursuant to Rule 16b-3 under
the Exchange Act and the Commission’s releases and interpretations, and will, or
will cause its successors and assigns to, from time to time as and when
requested by the Investors, execute and deliver, or cause to be executed and
delivered, to the extent it may lawfully do so, all such documents and
instruments and take, or cause to be taken, to the extent it may lawfully do so,
all such further actions as the Investors may reasonably deem necessary and
desirable to facilitate and effect any such exemption. 

 



4 

 

 

9.            No Further Amendments. Except as amended by this Amendment, the
Purchase Agreement shall remain in full force and effect in accordance with its
terms.

 

10.          Miscellaneous.

 

(a)             Ratification and Confirmation. The Company acknowledges, agrees
and confirms that: (x) the Purchase Agreement and each of the other Transaction
Documents, as amended and otherwise modified by the amendments and other
modifications specifically provided herein or contemplated hereby, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed; and (y) without limiting the generality of the foregoing clause
(x), (i) all obligations, liabilities and Indebtedness of the Company under the
Transaction Documents, as amended hereby, constitute “Obligations” (as defined
in the Security Agreement) secured by and entitled to the benefits of the
security set forth in the Security Agreement and the IP Security Agreement, and
the liens and security interests granted in favor of the Investors under the
terms of the Security Agreement and the IP Security Agreement are and remain
perfected, effective, enforceable and valid and such liens and security
interests are, in each case, a first priority lien and security interest (except
to the extent otherwise expressly permitted by the Transaction Documents) and
such liens and security interests are hereby in all respects ratified and
confirmed, and (ii) the shares of Common Stock issuable upon exercise or
conversion of the Thirteenth Supplemental Closing Notes shall constitute
“Registrable Securities” under the Registration Rights Agreement.

 

(b)             Expenses. The Company will pay and bear full responsibility for
the reasonable legal fees and other out-of-pocket costs and expenses of the
Investors attributable to the negotiation and consummation of the transactions
contemplated hereby.

 

(c)             Further Assurances. The Company shall duly execute and deliver,
or cause to be duly executed and delivered, at its own cost and expense, such
further instruments and documents and to take all such action, in each case as
may be necessary or proper in the reasonable judgment of the Investors to carry
out the provisions and purposes of this Amendment.

 

(d)             Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by any party hereto,
the execution and delivery of this Amendment and the closing of the transactions
contemplated hereby.

 

(e)             Governing Law. All questions concerning the construction,
interpretation and validity of this Amendment shall be governed by and construed
and enforced in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether in the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware. In furtherance of the foregoing, the internal law of the State of
Delaware will control the interpretation and construction of this Amendment,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily or necessarily
apply.

 



5 

 

 

(f)             Construction. The Company and the Investors acknowledge that the
Company and its independent counsel and the Investors and their independent
counsel have jointly reviewed and drafted this document, and agree that any rule
of construction and interpretation to the effect that drafting ambiguities are
to be resolved against the drafting party shall not be employed.

 

(g)            Counterparts; Facsimile and Electronic Signatures. This Amendment
may be executed in any number of counterparts, and each such counterpart hereof
shall be deemed to be an original instrument, but all such counterparts together
shall constitute but one agreement. Counterpart signatures to this Amendment
delivered by facsimile or other electronic transmission shall be acceptable and
binding.

 

(h)            Headings. The section and paragraph headings contained in this
Amendment are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Amendment.

 

[Signature Pages Follow]

 

6 

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Thirteenth
Amendment to Note and Warrant Purchase Agreement as of the date first written
above. 

 

  COMPANY:         CareView Communications, Inc., a Nevada corporation        
By:  /s/ Steven G. Johnson     Name: Steven G. Johnson     Title: President

 



[Signature Page to Thirteenth ‎Amendment to Note and Warrant Purchase
Agreement] 

 

 

 

 

  MAJORITY INVESTORS:         HealthCor Partners Fund, L.P.   By: HealthCor
Partners Management L.P., as Manager   By: HealthCor Partners Management, G.P.,
LLC, as General Partner         By:  /s/ Jeffrey C. Lightcap   Name: Jeffrey C.
Lightcap   Title: Senior Managing Director   Address: HealthCor Partners    
1325 Avenue of Americas, 27th Floor     New York, NY 10019       HealthCor
Hybrid Offshore Master Fund, L.P.   By: HealthCor Hybrid Offshore G.P., LLC, as
General Partner         By:  /s/ Anabelle P. Gray   Name: Anabelle Gray   Title:
  Address: HealthCor Partners     1325 Avenue of Americas, 27th Floor     New
York, NY 10019        

[Signature Page to Thirteenth ‎Amendment to Note and Warrant Purchase
Agreement] 

 

 

 

 

  MAJORITY INVESTORS:        /s/ Steven B. Epstein   Steven B. Epstein      
 /s/ Dr. James R. Higgins   Dr. James R. Higgins        /s/ Steven G. Johnson  
Steven G. Johnson

  

 

MAJORITY INVESTOR  

AND INVESTOR: 

       /s/ Jeffrey C. Lightcap   Jeffrey C. Lightcap    

[Signature Page to Thirteenth ‎Amendment to Note and Warrant Purchase Agreement]

 

 

 

 

 

ACKNOWLEDGED AND AGREED: 

 

CareView Communications, Inc., a Texas corporation         By:  /s/ Steven G.
Johnson   Name:  Steven G. Johnson   Title: President         CareView
Operations, LLC         By: /s/ Steven G. Johnson   Name:  Steven G. Johnson  
Title: President  

  

[Signature Page to Thirteenth ‎Amendment to Note and Warrant Purchase
Agreement] 

 

 

 

 

Annex I

 

Thirteenth Amendment Supplemental Closing Note Investors 

 

Investor Thirteenth Amendment
Supplemental Closing Notes Thirteenth Amendment
Supplemental Purchase Price Jeffrey C. Lightcap $100,000 $100,000 TOTAL $100,000
$100,000

 

 

 

 

Exhibit A-1 

 

Form of Thirteenth Amendment Supplemental Closing Notes 

 

(attached)

 

 

 

 

Exhibit B-1

 

Form of Sixth Amendment to Credit Agreement 

 

(attached)

 

 

 

 

Exhibit C-1 

 

Form of Additional Tranche Three Loan Warrant 

 

(attached)

 



 

 